—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered July 10, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 5 to 10 years, and otherwise affirmed.
The court properly exercised its discretion (see, People v Hudy, 73 NY2d 40, 56) in precluding evidence concerning defendant’s acquittal in an unrelated case, two years before, involving an officer who was peripherally involved in the instant case and who had no recollection of defendant, since this evidence lacked probative value on the issue of bias. To the extent that defendant is raising a constitutional claim, such claim is unpreserved and we decline to review it in the interest of justice.
*241We find the sentence excessive to the extent indicated. Concur — Ellerin, P. J., Rosenberger, Williams, Wallach and Andrias, JJ.